    Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                     No. 19-161

NATALIE BARTON                                                            SECTION I

                               ORDER & REASONS

      Before the Court is defendant Natalie Barton’s (“Barton”) motion 1 to dismiss

counts one, three, four, and five of the indictment. 2 For the following reasons, the

motion is denied.

                                           I.

      On August 22, 2019, a federal grand jury returned a seven-count indictment

against Barton alleging that Barton and her husband (“E.B.”) marketed and sold

anabolic steroids and prescription drugs online and in a physical store located in

Metairie, Louisiana in violation of federal law. 3 Count one charges Barton with



1 R. Doc. No 118.
2  Barton’s motion refers to the “DASCA counts.” See id. At a June 3, 2020
teleconference, Barton’s counsel stated that the motion pertains to counts one, three,
four, and five, which charge offenses involving anabolic steroids. See R. Doc. No. 1, at
8–9, 11. The remaining counts of the indictment charge conspiracy to misbrand drugs
in violation of 18 U.S.C. § 371 and misbranding of prescription drugs in violation of
21 U.S.C. §§ 331 and 333(a)(2), and 18 U.S.C. § 2. See id. at 9–10, 12.

Barton filed a previous motion to dismiss counts one, three, four, and five on void-for-
vagueness and nondelegation grounds. R. Doc. No. 41. The Court denied that motion,
as well as Barton’s subsequent motion for reconsideration. R. Doc. Nos. 51 & 55. The
Court also denied Barton’s motion to dismiss counts two, six, and seven of the
indictment. R. Doc. No. 105.
3 R. Doc. No. 1. According to Barton, E.B. passed away on May 17, 2017. R. Doc. No.

85-1, at 4.
                                           1
    Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 2 of 10



conspiracy to distribute and possess with the intent to distribute anabolic steroids, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(E)(i), and 846. 4 Counts three, four, and

five charge Barton with distribution of anabolic steroids, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(E)(i), and 18 U.S.C. § 2. 5

      Barton asserts that counts one, three, four, and five should be dismissed “on

the facial grounds” that they violate the First Amendment of the United States

Constitution. 6 In the alternative, Barton asks the Court to dismiss those counts on

the basis of vagueness. 7

                                           II.

      Pursuant to 21 U.S.C. § 841(a)(1) of the Controlled Substances Act (“CSA”), it

is unlawful for any person to knowingly or intentionally manufacture, distribute, or

dispense, or possess with intent to manufacture, distribute, or dispense, a controlled

substance. Anabolic steroids are schedule III controlled substances. 21 U.S.C. § 812(e)

Schedule III.

      Section 802(41)(A) defines an anabolic steroid as “any drug or hormonal

substance, chemically and pharmacologically related to testosterone (other than




4 Id. at 8–9.
5 Id. at 11.
6 R. Doc. No. 118-1, at 9.
7 Id. Barton’s motion presents no argument in support of the vagueness assertion. As

the Court has previously discussed, DASCA is not unconstitutionally vague both
facially and as-applied to Barton. See R. Doc. No. 51, at 4–11.

Barton also asks for alternative relief on the basis of “overbroadness.” R. Doc. No.
118-1, at 9. As discussed herein, however, an overbreadth claim is encompassed
within Barton’s First Amendment facial challenge.
                                            2
     Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 3 of 10



estrogens, progestins, corticosteroids, and dehydroepiandrosterone),” and includes a

non-exhaustive list of substances. 21 U.S.C. § 802(41)(A)(i)–(lxxv). The United States

Attorney General is statutorily authorized to schedule additional substances as

anabolic steroids. See 21 U.S.C. §§ 802(41)(A); 811(a)–(c).

      In 2014, Congress enacted the Designer Anabolic Steroid Control Act

(“DASCA”), which added additional substances to the previous statutory list of

anabolic steroids and included a provision for substances that were not specifically

listed. This provision expanded the definition of an anabolic steroid by providing that

drugs and hormonal substances not listed in 21 U.S.C. § 802(41)(A) may be considered

to be an anabolic steroid if:

      (I)    the drug or substance has been created or manufactured with the
             intent of producing a drug or other substance that either—

                    (aa)     promotes muscle growth; or

                    (bb)     otherwise causes a pharmacological effect similar to
                             that of testosterone; or

      (II)   the drug or substance has been, or is intended to be, marketed or
             otherwise promoted in any manner suggesting that consuming it
             will promote muscle growth or any other pharmacological effect
             similar to that of testosterone.

21 U.S.C. § 802(41)(C)(i).

      As one of its legislative sponsors explained, DASCA “end[s] a loophole that

allows designer anabolic steroids to easily be found online, in gyms, and even in retail

stores.” Designer Anabolic Steroid Control Act of 2014: Hearing on H.R. 4771, 113th

Cong. H7459–07 (2014) (statement of Rep. Joseph R. Pitts). The statute was

introduced to “help protect consumers from these harmful products by giving the DEA

                                            3
          Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 4 of 10



the tools and authority to properly classify designer steroids as controlled substances

and increase criminal penalties for importing, manufacturing, or distributing them

under false labels.” Id.

                                            III.

                                             A.

           Barton asserts that a prosecution under DASCA “facially violate[s]” the First

Amendment. 8 “A facial challenge is an attack on a statute itself as opposed to a

particular application.” City of Los Angeles, Calif. v. Patel, 135 S. Ct. 2443, 2449

(2015). “Facial challenges to the constitutionality of statutes should be granted

‘sparingly and only as a last resort.’” Serafine v. Branaman, 810 F.3d 354, 365 (5th

Cir. 2016) (quoting Hersh v. United States ex rel. Mukasey, 553 F.3d 743, 762 (5th Cir.

2008)).

           The United States Supreme Court recognizes two types of facial challenges in

the First Amendment context. See United States v. Stevens, 559 U.S. 460, 472–73

(2010). First, a party may succeed in a facial attack by establishing “that no set of

circumstances exists under which [the statute] would be valid,’ or that the statute

lacks any ‘plainly legitimate sweep.’” Id. at 472 (quoting United States v. Salerno, 481

U.S. 739, 745 (1987) and Washington v. Glucksberg, 521 U.S. 702, 740, n. 7 (1997)

(Stevens, J., concurring in judgments)). Second, a statute may be invalidated as

overbroad if “a substantial number of its applications are unconstitutional, judged in

relation to the statute’s plainly legitimate sweep.” Id. at 473 (quoting Washington



8   Id.
                                             4
    Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 5 of 10



State Grange v. Washington State Republican Party, 552 U.S. 442, 449, n. 6 (2008));

Seals v. McBee, 898 F.3d 587, 593 (5th Cir. 2018).

      The first step in the overbreadth analysis is to construe the challenged statute

to determine what the statute covers. Serafine, 810 F.3d at 365; Stevens, 559 U.S. at

474. “Only after that can [the court] decide whether its unconstitutional applications

are substantial and render the law unconstitutional.” Seals, 898 F.3d at 593.

      The Supreme Court has held that when “‘speech’ and ‘nonspeech’ elements are

combined in the same course of conduct, a sufficiently important governmental

interest in regulating the nonspeech element can justify incidental limitations on

First Amendment freedoms.” United States v. O’Brien, 391 U.S. 367, 376 (1968).

Furthermore:

      [A] government regulation is sufficiently justified if it is within the
      constitutional power of the Government; if it furthers an important or
      substantial governmental interest; if the governmental interest is
      unrelated to the suppression of free expression; and if the incidental
      restriction on alleged First Amendment freedoms is no greater than is
      essential to the furtherance of that interest.

Id. at 377; see Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 498 (1949) (rejecting

the contention that “the constitutional freedom for speech and press extends its

immunity to speech or writing used as an integral part of conduct in violation of a

valid criminal statute”).

                                          B.

      Barton’s First Amendment challenge centers on DASCA’s alleged restriction

on speech. According to Barton, “[t]he manufacturing and distribution of an anabolic

steroid—whether listed or unlisted is not a crime standing alone,” nor is “speech


                                           5
     Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 6 of 10



promoting muscle growth.” 9 Barton asserts that DASCA “requires the government to

prosecute the speech itself as actus reus” 10 and that “without the prohibited speech,

there would be no crime at all.” 11

      Barton’s    arguments     are   unavailing.   Notably,    under the     CSA,    the

manufacturing or distribution of an anabolic steroid is a crime. See 21 U.S.C. §

841(a)(1) (“[I]t shall be unlawful for any person knowingly or intentionally [] to

manufacture, distribute, or dispense, or possess with intent to manufacture,

distribute, or dispense, a controlled substance[.]”). As stated previously, anabolic

steroids are schedule III controlled substances. 21 U.S.C. § 812(e) Schedule III.

Section 802(41)(A) enumerates a non-exhaustive list of substances considered to be

anabolic steroids and provides that additional substances may be scheduled.

      Under DASCA, an unlisted substance that is “derived from, or has a chemical

structure substantially similar to” a listed substance in 21 U.S.C. § 802(41)(A) may

be considered to be an anabolic steroid if either of two criteria is met. 21 U.S.C. §

802(41)(C)(i). First, it is an anabolic steroid if it was “created or manufactured with

the intent of producing a drug or other substance” that either “promotes muscle

growth” or “otherwise causes a pharmacological effect similar to that of testosterone.

21 U.S.C. § 802(41)(C)(i)(I)(aa)–(bb). Second, a drug or substance is considered to be

an anabolic steroid if it “has been, or is intended to be, marketed or otherwise




9 Id. at 8.
10 “The actus reus is the guilty act, a violation if done with mens rea, the guilty mind.”
United States v. Anderson, 932 F.3d 344, 351 n. 19 (5th Cir. 2019).
11 R. Doc. No. 118-1, at 9.


                                            6
     Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 7 of 10



promoted in any manner suggesting that consuming it will promote muscle growth

or any other pharmacological effect similar to that of testosterone.” 21 U.S.C. §

802(41)(C)(i)(II).

       DASCA does not, as Barton alleges, make speech the “actus reus.” 12 Instead,

the statute simply identifies drugs or substances that may be considered to be

anabolic steroids. While such identification may involve a speech element—i.e., that

the drug or substance was “marketed or otherwise promoted in any manner”

suggesting that its consumption will promote muscle growth or a pharmacological

effect similar to that of testosterone—the drug or substance may also be considered

to be an anabolic steroid independent of any speech by the defendant. DASCA is

written in the disjunctive, providing that certain unlisted substances may also be

anabolic steroids based on their chemical features and intended physiological effects

on the human body. See 21 U.S.C. § 802(41)(C)(i)(II). 13



12 Id. at 8. United States v. Caronia, which Barton cites in support of her arguments,
is inapposite. See id. at 8–9. Caronia involved a prosecution under the Food, Drug,
and Cosmetic Act (“FDCA”), and the court found that the government improperly
construed the statute’s misbranding provisions to criminalize the simple promotion
of a drug’s off-label use by pharmaceutical manufacturers, which the statute does not
expressly prohibit. 703 F.3d 149, 162 (2d Cir. 2012). The government’s case at trial
“left the jury to understand that Caronia’s speech was itself the proscribed conduct.”
Id. at 161. The court concluded that the government “cannot prosecute
pharmaceutical manufacturers and their representatives under the FDCA for speech
promoting the lawful, off-label use of an FDA-approved drug.” Id. at 169. Here, the
government has not made any representation that Barton’s alleged speech
constitutes the proscribed conduct charged in counts one, three, four, and five.
13 The Controlled Substance Analogue Enforcement Act (“Analogue Act”) similarly

defines a category of substances as “controlled substance analogues,” which, if
intended for human consumption, are schedule I controlled substances. 21 U.S.C. §
802(32)(A). As the Supreme Court explained in McFadden v. United States, “[t]he
Analogue Act defines a controlled substance analogue by its features, as a substance
                                          7
    Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 8 of 10



      The government may prove that the substances alleged in counts one, three,

four, and five were anabolic steroids under either 21 U.S.C. § 802(41)(C)(i)(I) or §

802(41)(C)(i)(II). 14 Count one charges that Barton engaged in a conspiracy to

distribute and possess with the intent to distribute anabolic steroids as defined in 21

U.S.C. § 802(41)(C)(i), which encompasses both the non-speech and alleged speech

features that make a drug or substance an anabolic steroid. 15 Significantly, the

substantive crime charged in count one is a controlled substances conspiracy, which

the Fifth Circuit has upheld against a First Amendment challenge. See United States

v. Cooper, 606 F.2d 96, 98 (5th Cir. 1979) (“The controlled substances conspiracy

statute does not place impermissible restrictions on First Amendment freedoms of



‘the chemical structure of which is substantially similar to the chemical structure of
a controlled substance in schedule I or II’; ‘which has a stimulant, depressant, or
hallucinogenic effect on the central nervous system that is substantially similar to or
greater than’ the effect of a controlled substance in schedule I or II; or which is
represented or intended to have that effect with respect to a particular person.” 135
S. Ct. 2298, 2305 (2015) (quoting 21 U.S.C. § 802(32)(A)).

The court in United States v. Lane rejected the defendant’s First Amendment
challenge to the Analogue Act and concluded that the government could prove that
substance was a controlled substance analogue based on the substance’s chemical
structure and effects or, alternatively, that “the substance has a substantially similar
chemical structure to a controlled substance and that the defendant represented that
it has substantially similar effects to a controlled substance.” No. CR-12-01419-PHX-
DGC, 2013 WL 3199839, at *2 (D. Ariz. June 24, 2013). “[T]hat definitional section
does not serve as the sole basis for criminal liability. The government must also prove
significant non-speech conduct as required by 21 U.S.C. § 841(a)(1).” Id. The court
concluded that “[t]he choice to define some of those substances by the representations
made about them is an incidental restriction of expression that is no greater than
necessary for the furtherance of the government’s important interest of regulating
dangerous substances.” Id.
14 The government has advised that at trial, it intends to prove “significant non-

speech conduct” to support the charges in the indictment. R. Doc. No. 122, at 10.
15 R. Doc. No. 1, at 8–9.


                                           8
    Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 9 of 10



association and expression.”). Counts three, four, and five of the indictment allege

that Barton knowingly and intentionally distributed anabolic steroids, which may

also be proven without implicating First Amendment concerns. See McFadden, 135

at 2304 (“The ordinary meaning of § 841(a)(1) thus requires a defendant to know only

that the substance [s]he is dealing with is some unspecified substance listed on the

federal drug schedules.”).

      Alternatively, even if DASCA imposed a restriction on speech, Barton has not

demonstrated that it would be unconstitutional under the First Amendment. Barton

has failed to show that there are no circumstances under which DASCA would be

valid or that DASCA lacks any plainly legitimate sweep. See Stevens, 559 U.S. at 472.

Considering the government’s interest in controlling and preventing the abuse of

anabolic steroids, Barton also has not explained how a substantial number of

DASCA’s applications would be unconstitutional in relation to this legitimate

purpose. See id. at 473. Moreover, “[a]ny incidental restriction here on the freedoms

of association and expression is [d]e minimis in view of the government’s undoubted

power to regulate traffic in illicit drugs.” Cooper, 606 F.2d at 98. Therefore, Barton’s

First Amendment challenge fails.

                                          IV.

      Accordingly,

      IT IS ORDERED that the motion is DENIED.




                                           9
Case 2:19-cr-00161-LMA-DPC Document 130 Filed 06/05/20 Page 10 of 10



  New Orleans, Louisiana, June 5, 2020.


                                 _______________________________________
                                         LANCE M. AFRICK
                                 UNITED STATES DISTRICT JUDGE




                                   10
